Citation Nr: 0500272	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  00-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychosis (claimed as a 
psychiatric disorder). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from March 1996 
to June 1998. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO denied service 
connection for a psychiatric disorder.  The veteran had a 
personal hearing at the RO with a Hearing Officer in June 
1999.  

In February 2001, the Board remanded the veteran's claim for 
actions consistent with the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002) as 
well as to request service medical records, to identify 
treatment providers, and to obtain a VA examination.  

In an August 2002 decision, the Board denied the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a May 2003 Order, the CAVC vacated and remanded the 
Board's August 2002 decision and remanded the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder.  It was noted in the May 2003 Joint Motion for 
Remand that a remand was required for action consistent with 
the 38 U.S.C.A. § 5103(A) (West 2002) as well as Stegall v. 
West, 11 Vet.App. 268, 271 (1998).    

In September 2003, the Board remanded the veteran's claim for 
action consistent with the Veteran's Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002) as well 
as to obtain a VA psychiatric examination by a board of three 
psychiatrists.  

In the June 1999 RO hearing transcript, the veteran raised an 
informal claim for entitlement to service connection for 
hypertension.  This claim is referred to the RO for proper 
action.  


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran's initial psychiatric symptoms began during 
his active military service; a psychosis - currently 
diagnosed as psychosis, NOS -- became manifest to a 
compensable degree less than one year after the veteran's 
separation from service.


CONCLUSION OF LAW

A psychiatric disorder diagnosed as psychosis, NOS, is 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Psychosis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
disability of a psychiatric disorder, diagnosed as a 
psychotic disorder not otherwise specified, before the Board 
at this time is included in the list of disorders under 38 
C.F.R. § 3.309 (2004) as psychoses.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that he has current psychiatric 
disability as a result of events incurred during his active 
military service.  In a December 1998 statement, the veteran 
further detailed that during active service he was diagnosed 
with adjustment disorder with depressed moods, which impaired 
his ability to perform daily military duties.  

Service medical records dated in June 1998 indicate that the 
veteran was treated for mild depression in November 1997.  
Counseling forms dated between October 1997 and March 1998 
show that the veteran was being evaluated for poor 
performance and task retention.  The veteran was marked as 
normal on both the February 1996 service enlistment 
examination report and the June 1998 service separation 
examination report.  However, the veteran noted that he was 
"being discharged for mental reason" in his service medical 
history report also dated in June 1998.

VA outpatient treatment records show that the veteran was 
treated in June 1998 for depression, not otherwise specified 
(NOS).  Additional treatment notes dated from July 1998 to 
November 1998 indicated that the veteran suffered from 
paranoid ideations and was diagnosed with various disorders 
including delusions of jealousy, comorbid obsessive 
compulsive disorder, depressive disorder NOS, and psychosis 
NOS.  A May 1999 VA hospital summary showed that the veteran 
was admitted due to homicidal ideation against his brother 
and was diagnosed with adjustment disorder as well as 
delusional disorder by history.  Additional VA outpatient 
treatment records dated in June and July 1999 detail that the 
veteran was diagnosed with borderline personality disorder, 
delusional disorder, and obsessive-compulsive disorder as 
well as received monthly injections of Halodal Decanoate.  VA 
treatment notes dated in 2001 and February 2002 show that the 
veteran continued to receive treatment for borderline 
personality disorder, delusional disorder, and obsessive-
compulsive disorder.  In an October 2001 VA treatment note, 
the veteran indicated that he was looking for employment and 
exhibited no psychotic features.  An October 2004 treatment 
note showed that the veteran was being treated for psychosis 
NOS.         

A January 1999 VA examination report indicated that the 
veteran did not meet the criteria for a PTSD diagnosis but 
the examiner listed an impression of dysthymia disorder.  In 
an August 1999 VA examination report, the examiner stated 
that the veteran may suffer from a psychotic disorder but 
noted that apparent attempts at malingering obscured an 
accurate assessment of the veteran's current psychiatric 
diagnosis.   

In a March 2002 VA examination report, the examiner indicated 
that the veteran's claims file was reviewed and listed a 
diagnosis of history of delusional disorder with endorsement 
of symptoms of paranoia.  Based upon history given by the 
veteran and his mother during the interview, the examiner 
concluded that the veteran had cognitive difficulties during 
school.  In addition, the examiner noted that the veteran 
suffered from symptoms of suspiciousness and history of 
depression while in service.  It was also noted that the 
veteran "seemed" to have cognitive difficulties while in 
service.  The examiner opined, "Therefore, it is possible 
that the patient has cognitive difficulties which were made 
worse by depressive symptoms and some suspiciousness while in 
service."  The examiner further detailed that the veteran 
was a poor historian but stated that his psychotic disorder 
seemed related to behavioral difficulties which were noted in 
service, and that may date back to years before service.       

As ordered in the September 2003 Board remand, the veteran 
was afforded VA examinations by a board of three 
psychiatrists in April 2004.  Each of the examiners noted 
that there was a review of the claims file and listed a 
diagnosis of psychosis NOS in the reports.  In addition, each 
examiner separately opined that the veteran suffered from the 
diagnosed psychotic disorder within one year of separation 
from active service.  

In the first VA examination report dated in April 2004, the 
examiner opined that it was "clear that the initial 
psychiatric symptoms began while the veteran was on active 
duty".  In addition, the examiner stated that the veteran 
"has been suffering from a psychotic disorder which was 
apparent within one year of service and he is still suffering 
from the same condition".  It was further noted in the 
report that there was no historical data to indicate there 
was a diagnosable psychiatric condition prior to service. 

In the second VA examination report dated in April 2004, the 
examiner opined that the veteran had a "premorbid condition 
prior to joining military service such as poor social skills 
and poor cognitive skills".  It was reported in the April 
2004 addendum that the examiner endorsed another treatment 
provider's neuropsychological evaluation, which indicated 
that the veteran had a "preexisting condition of 
interpersonal functioning and mild mental retardation".  The 
examiner further noted that the veteran's presentation was 
questionable and stated that it was very possible that the 
veteran had an earlier psychotic episode prior to joining the 
military.  

In the third VA examination report dated in April 2004, the 
examiner opined, "it appears that initial symptoms appeared 
while the veteran was on active duty and likely precipitated 
by the stress of separation and stress while in service".  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 

In weighing the evidence of record in the present case, the 
Board finds that the preponderance of the evidence supports 
the veteran's claim for service connection for a psychiatric 
disorder.  

The Board acknowledges that an examiner in the March 2003 and 
April 2004 VA examination reports each noted the possibility 
that the veteran suffered from a psychotic disability before 
entering military service.  The Board notes, however, that 
the veteran was marked as normal on his February 1996 service 
enlistment examination report.  Consequently, to rebut the 
presumption of soundness would require clear and unmistakable 
evidence demonstrating that the psychiatric disease existed 
before acceptance and enrollment into service and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  The record 
does not contain such clear and unmistakable evidence.  
Consequently, the veteran is presumed to have been in sound 
condition upon his entry into military service, and the Board 
will address the question of whether the veteran's current 
psychiatric disability - diagnosed as psychosis, NOS - was 
incurred during his active military service.

A VA examiner has stated that the veteran's initial 
psychiatric symptoms began while the veteran was on active 
duty.  In addition, multiple VA examiners have opined in 
April 2004 VA examination reports that the veteran suffered 
from the diagnosed psychotic disorder within one year of 
separation from active service.  The evidence of record 
supports a conclusion that the veteran's psychosis became 
manifest to a compensable degree within one year following 
his separation from service.  The general rating formula for 
mental disorders provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or for symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.

In this case, the veteran's service medical records do not 
describe psychiatric symptoms, but the report of his 
separation examination notes a history of mild depression in 
November 1997, treated by counseling at Division Mental 
Health Service at Schofield Barracks, and further noted that 
he was being discharged for "mental reason".

VA hospital and outpatient treatment records during the 
initial post-service year refer to various psychiatric 
symptoms that were treated with various medications; this 
essentially describes a level of occupational and social 
impairment that equates to at least a compensable evaluation 
under the general rating formula for mental disorders, 
38 C.F.R. § 4.130 (2004).  As the description of the 
veteran's psychiatric impairment during the initial post-
service year equates to at least a compensable evaluation, 
and as multiple VA examiners have stated that the veteran's 
currently diagnosed psychosis, NOS, was present during the 
initial post-service year, the Board concludes that the 
record supports granting service connection for psychosis, 
NOS, on a presumptive basis.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As this decision of the Board is a complete grant of the 
benefit sought on appeal - i.e., service connection for 
psychosis (claimed as a psychiatric disorder) - the Board 
concludes that sufficient evidence to decide this claim has 
been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.  
Accordingly, there is no need to discuss, in detail, the 
various statutory and regulatory requirements related to the 
VCAA, or the Court decisions pertaining thereto.


ORDER

Service connection for psychosis, NOS, is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


